United States Court of Appeals
                        For the First Circuit


Nos. 02-2578, 02-2659

        IN RE: MI-LOR CORP.; PROFESSIONAL BRUSHES, INC.,

                              Debtors.


    JAMES M. LISTON; JOHN J. MONAGHAN, as Creditors Trustees,

             Plaintiffs-Appellants, Cross-Appellees,

                                 v.

              ROBERT GOTTSEGEN; MICHAEL GOTTSEGEN;
            LORI GOTTSEGEN ZINMAN; DOROTHY GOTTSEGEN,

             Defendants-Appellees, Cross-Appellants.


                            ERRATA SHEET

     The opinion of this Court issued on November 3, 2003 is
amended as follows:

     On the cover sheet, replace "Plaintiffs-Appellants"        with
"Plaintiffs, Appellants" in the caption.

     On the cover sheet, replace "Defendants-Appellees"         with
"Defendants, Appellees" in the caption.

     On the cover sheet, omit "plaintiffs-" from "plaintiffs-
appellants" in the attorney section.

     On the cover sheet, omit "defendants-" from "defendants-
appellees" in the attorney section.